Exhibit 10.2

Execution Version

 

 

 

SUBSIDIARY GUARANTY AGREEMENT

Dated as of September 13, 2012

from

THE SUBSIDIARY GUARANTORS NAMED HEREIN

for the benefit of

THE HOLDERS OF THE NOTES

RE:

$100,000,000 3.95% SERIES 2012A SENIOR NOTES DUE SEPTEMBER 13, 2042

OF

INTERNATIONAL SPEEDWAY CORPORATION

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION   HEADING    PAGE   SECTION 1.   GUARANTY      2    SECTION 2.  
REPRESENTATIONS AND WARRANTIES      3    SECTION 3.   SUBSIDIARY GUARANTOR’S
OBLIGATIONS UNCONDITIONAL      5    SECTION 4.   FULL RECOURSE OBLIGATIONS; PARI
PASSU RANKING      10    SECTION 5.   WAIVER      11    SECTION 6.   WAIVER OF
SUBROGATION      11    SECTION 7.   SUBORDINATION      12    SECTION 8.   EFFECT
OF BANKRUPTCY PROCEEDINGS, ETC      12    SECTION 9.   TERM OF GUARANTY      13
   SECTION 10.   CONTRIBUTION      13    SECTION 11.   LIMITATION OF LIABILITY
     14    SECTION 12.   NEGATIVE PLEDGE      14    SECTION 13.   SUPPLEMENTAL
AGREEMENT      14    SECTION 14.   DEFINITIONS AND TERMS GENERALLY      15   
SECTION 15.   NOTICES      16    SECTION 16.   AMENDMENTS, ETC      16   
SECTION 17.   CONSENT TO JURISDICTION; SERVICE OF PROCESS      16    SECTION 18.
  WAIVER OF JURY TRIAL      17    SECTION 19.   SURVIVAL      17    SECTION 20.
  SEVERABILITY      18    SECTION 21.   SUCCESSORS AND ASSIGNS      18   

 

- i -



--------------------------------------------------------------------------------

SECTION 22.   TABLE OF CONTENTS; HEADINGS      18    SECTION 23.   COUNTERPARTS
     18    SECTION 24.   GOVERNING LAW      18    SECTION 25.   RELEASE      18
   SECTION 26.   COVENANT COMPLIANCE      19   

 

- ii -



--------------------------------------------------------------------------------

This SUBSIDIARY GUARANTY AGREEMENT, dated as of September 13, 2012 (the
“Guaranty”), from each of:

 

  (i) Americrown Service Corporation;

 

  (ii) The California Speedway Corporation;

 

  (iii) Chicago Holdings, Inc.;

 

  (iv) Daytona International Speedway, LLC;

 

  (v) Event Equipment Leasing, LLC;

 

  (vi) Homestead-Miami Speedway, LLC;

 

  (vii) ISC.COM, LLC;

 

  (viii) Kansas Speedway Corporation;

 

  (ix) Martinsville International, Inc.;

 

  (x) Michigan International Speedway, Inc.;

 

  (xi) Motorsports Acceptance Corporation;

 

  (xii) The Motorsports Alliance, LLC;

 

  (xiii) Phoenix Speedway Corp.;

 

  (xiv) Raceway Associates, LLC;

 

  (xv) Richmond International Raceway, Inc.;

 

  (xvi) Talladega Superspeedway, LLC; and

 

  (xvii) such Subsidiaries as shall become parties hereto in accordance with
Section 13 hereof (each a “Subsidiary Guarantor” and collectively the
“Subsidiary Guarantors”),

for the benefit of the holders from time to time of the Notes (as defined below)
(the “Holders”). Capitalized terms used herein are defined in Section 14 hereof
or the Note Purchase Agreement referred to below.

WHEREAS, International Speedway Corporation, a Florida corporation (the
“Company”) will authorize the issue and sale of $100,000,000 3.95% Series 2012A
Senior Notes due September 13, 2024 (the “Series 2012A Notes”), pursuant to a
Note Purchase Agreement, dated as of the date hereof (as amended, modified or
supplemented from time to time, the “Note Purchase Agreement”) among the Company
and the purchasers named therein.

WHEREAS, the Company is authorized to issue Additional Notes (as such term is
defined in the Note Purchase Agreement) of one or more separate series from time
to time in an aggregate principal amount not to exceed $400,000,000 pursuant to
Section 2.2 of the Note Purchase Agreement.

WHEREAS, the Additional Notes together with the Series 2012A Notes are
collectively referred to as the “Notes”.

WHEREAS, each of the Subsidiary Guarantors is a Subsidiary of the Company.

WHEREAS, the Company has agreed that the Subsidiary Guarantors will guarantee
the Company’s obligations under the Notes and the Note Purchase Agreement.



--------------------------------------------------------------------------------

WHEREAS, the Subsidiary Guarantors each acknowledge that they will derive
substantial benefits from the issuance of the Notes.

NOW, THEREFORE, in consideration of the premises and to induce the Holders to
purchase the Notes, each of the Subsidiary Guarantors, intending to be legally
bound, hereby agrees for the benefit of the Holders, as follows:

SECTION 1. GUARANTY.

Each Subsidiary Guarantor with all other Subsidiary GuarantorS, hereby
absolutely, unconditionally and irrevocably guarantees, jointly and severally,
as a primary obligor and not merely as a surety, to each Holder and its
successors and assigns, the full and punctual payment and performance when due,
whether at stated maturity, by acceleration or otherwise, of the principal of
and Make-Whole Amount, and interest on (including, without limitation, interest,
whether or not an allowable claim, accruing after the date of filing of any
petition in bankruptcy, or the commencement of any bankruptcy, insolvency or
similar proceeding relating to the Company) the Notes and all other amounts
under the Note Purchase Agreement and all other obligations, agreements and
covenants of the Company now or hereafter existing under the Note Purchase
Agreement whether for principal, Make-Whole Amount, interest (including interest
accruing or becoming owing both prior to and subsequent to the commencement of
any proceeding against or with respect to the Company under any chapter of the
Bankruptcy Code), indemnification payments, expenses (including reasonable
attorneys’ fees and expenses) or otherwise, and all reasonable costs and
expenses, if any, incurred by any Holder in connection with enforcing any rights
under this Guaranty (all such obligations being the “Guaranteed Obligations”),
and agrees to pay any and all reasonable expenses incurred by each Holder in
enforcing this Guaranty; provided that, notwithstanding anything contained
herein or in the Note Purchase Agreement to the contrary, the maximum liability
of each Subsidiary Guarantor hereunder and under the Note Purchase Agreement
shall in no event exceed such Guarantor’s Maximum Guaranteed Amount, and
provided further, each Subsidiary Guarantor shall be unconditionally required to
pay all amounts demanded of it hereunder prior to any determination of such
Maximum Guaranteed Amount and the recipient of such payment, if so required by a
final non-appealable order of a court of competent jurisdiction, shall then be
liable for the refund of any excess amounts. If any such rebate or refund is
ever required, all other Subsidiary Guarantors (and the Company) shall be fully
liable for the repayment thereof to the maximum extent allowed by applicable
law. This Guaranty is an absolute, unconditional, present and continuing
guaranty of payment and not of collectibility and is in no way conditioned upon
any attempt to collect from the Company or any other action, occurrence or
circumstance whatsoever. Each Subsidiary Guarantor agrees that the Guaranteed
Obligations may at any time and from to time exceed the Maximum Guaranteed
Amount of such Subsidiary Guarantor without impairing this Guaranty or affecting
the rights and remedies of the Holders hereunder.

Notwithstanding any stay, injunction or other prohibition preventing such action
against the Company, if for any reason whatsoever the Company shall fail or be
unable duly, punctually and fully to perform and (in the case of the payment of
Guaranteed Obligations) pay such amounts as and when the same shall become due
and (in the case of the payment of Guaranteed Obligations) payable or to perform
or comply with any other Guaranteed Obligation, whether or

 

- 2 -



--------------------------------------------------------------------------------

not such failure or inability shall constitute an “Event of Default” under the
Note Purchase Agreement or the Notes, each Subsidiary Guarantor will forthwith
(in the case of the payment of Guaranteed Obligations) pay or cause to be paid
such amounts to the Holders, in lawful money of the United States of America, at
the place specified in the Note Purchase Agreement, or perform or comply with
such Guaranteed Obligations or cause such Guaranteed Obligations to be performed
or complied with, (in the case of the payment of Guaranteed Obligations)
together with interest (in the amounts and to the extent required under such
Notes) on any amount due and owing.

SECTION 2. REPRESENTATIONS AND WARRANTIES.

Each Subsidiary Guarantor hereby represents and warrants as follows:

(a) All representations and warranties contained in the Note Purchase Agreement
that relate to such Subsidiary Guarantor are true and correct in all respects
and are incorporated by reference with the same force and effect as though set
forth herein in full.

(b) Such Subsidiary Guarantor acknowledges that any default in the due
observance or performance by such Subsidiary Guarantor of any covenant,
condition or agreement contained herein (if, after the running of any applicable
notice and opportunity to cure periods provided in the Note Purchase Agreement,
such default or event of default remains uncured) shall constitute an Event of
Default.

(c) There are no conditions precedent to the effectiveness of this Guaranty that
have not been satisfied or expressly waived.

(d) Such Subsidiary Guarantor has, independently and without reliance upon the
Holders and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty. Such Subsidiary Guarantor has investigated fully the benefits and
advantages which will be derived by it from execution of this Guaranty, and the
Board of Directors (or other equivalent authority) of such Subsidiary Guarantor
has decided that a direct and/or an indirect benefit will accrue to such
Subsidiary Guarantor by reason of the execution of this Guaranty.

(e) (i) This Guaranty is not given with actual intent to hinder, delay or
defraud any Person to which such Subsidiary Guarantor is or will become, on or
after the date hereof, indebted; (ii) such Subsidiary Guarantor has received at
least a reasonably equivalent value in exchange for the giving of this Guaranty;
(iii) such Subsidiary Guarantor is not insolvent on the date hereof and will not
become insolvent as a result of the giving of this Guaranty; (iv) such
Subsidiary Guarantor is not engaged in a business or transaction, nor is about
to engage in a business or transaction, for which any property remaining with
such Subsidiary Guarantor constitutes an unreasonably small amount of capital;
and (v) such Subsidiary Guarantor does not intend to incur debts that will be
beyond such Subsidiary Guarantor’s ability to pay as such debts mature.

 

- 3 -



--------------------------------------------------------------------------------

(f) Such Subsidiary Guarantor is a corporation or other legal entity duly
organized and validly existing under the laws of its state of organization, and
has the requisite power, authority and legal right under the laws of its state
of organization to conduct its business as presently conducted and to execute,
deliver and perform its obligations under this Guaranty.

(g) The execution, delivery and performance of this Guaranty have been duly
authorized by all necessary corporate action on the part of such Subsidiary
Guarantor, and does not require any consent or approval of, or the giving of
notice to, or the taking of any other action in respect of, any stockholder or
trustee or holder of any indebtedness or obligations of such Subsidiary
Guarantor. This Guaranty constitutes a legal, valid and binding obligation of
such Subsidiary Guarantor, enforceable against such Subsidiary Guarantor in
accordance with its terms, except that such enforceability is subject to any
limitations arising from bankruptcy, insolvency, liquidation, moratorium,
reorganization and other similar laws of general application relating to or
affecting the rights of creditors or pledgees and to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

(h) The execution, delivery and performance of this Guaranty does not and will
not conflict with or result in any violation of or default under any provision
of the Articles of Incorporation or by-laws or partnership agreement, as the
case may be, of such Subsidiary Guarantor, or any indenture, mortgage, deed of
trust, instrument, law, rule or regulation binding on such Subsidiary Guarantor
or to which such Subsidiary Guarantor is a party.

(i) The execution, delivery and performance of this Guaranty does not and will
not result in violation of any judgment or order applicable to such Subsidiary
Guarantor or result in the creation or imposition of any Lien on any of the
properties or revenues of such Subsidiary Guarantor pursuant to any requirement
of law or any indenture, mortgage, deed of trust or other instrument to which
such Subsidiary Guarantor is a party.

(j) The execution, delivery and performance of this Guaranty does not and will
not conflict with and does not and will not require any consent, approval or
authorization of, or registration or filing with, any governmental authority or
agency of the state of organization of such Subsidiary Guarantor or of the
United States or any State.

(k) There are no pending or, to the knowledge of such Subsidiary Guarantor,
threatened actions or proceedings against or affecting such Subsidiary Guarantor
or any of its properties by or before any court or administrative agency or
arbiter that would adversely affect the ability of such Subsidiary Guarantor to
perform its obligations hereunder or call into question the validity or
enforceability of this Guaranty.

(l) Such Subsidiary Guarantor’s obligations under this Guaranty are at least
pari passu in right of payment with all other unsecured claims against the
general creditors of such Subsidiary Guarantor.

(m) No Subsidiary Guarantor is in breach of or default under or with respect to
any instrument, document or agreement binding upon such Subsidiary Guarantor
which breach or default is reasonably probable to have a Material Adverse Effect
or result in the creation of a

 

- 4 -



--------------------------------------------------------------------------------

Lien on any property of such Subsidiary Guarantor other than Liens permitted
under Section 10.4 of the Note Purchase Agreement. Such Subsidiary Guarantor is
in compliance with all applicable requirements of law except such non-compliance
as would not have a Material Adverse Effect.

(n) The execution, delivery and performance by each Subsidiary Guarantor of this
Guaranty will not render such Subsidiary Guarantor insolvent, nor is it being
made in contemplation of such Subsidiary Guarantor’s insolvency, and such
Subsidiary Guarantor does not have an unreasonably small capital.

SECTION 3. SUBSIDIARY GUARANTOR’S OBLIGATIONS UNCONDITIONAL.

(a) This Guaranty shall constitute a guarantee of payment, performance and
compliance and not of collection, and each Subsidiary Guarantor specifically
agrees that it shall not be necessary, and that such Subsidiary Guarantor shall
not be entitled to require, before or as a condition of enforcing the liability
of such Subsidiary Guarantor under this Guaranty or requiring payment or
performance of the Guaranteed Obligations by any Subsidiary Guarantor hereunder,
or at any time thereafter, that any Holder: (a) file suit or proceed to obtain
or assert a claim for personal judgment against the Company or any other Person
that may be liable for or with respect to any Guaranteed Obligation; (b) make
any other effort to obtain payment or performance of any Guaranteed Obligation
from the Company or any other Person that may be liable for or with respect to
such Guaranteed Obligation, except for the making of the demands, when
appropriate, described in Section 1; (c) foreclose against, or seek to realize
upon security now or hereafter existing for such Guaranteed Obligations;
(d) except to the extent set forth in Section 1, exercise or assert any other
right or remedy to which such Holder is or may be entitled in connection with
any Guaranteed Obligation or any security or other guaranty therefor; or
(e) assert or file any claim against the assets of the Company or any other
Person liable for any Guaranteed Obligation. Each Subsidiary Guarantor agrees
that this Guaranty shall be continuing, and that the Guaranteed Obligations will
be paid and performed in accordance with their terms and the terms of this
Guaranty, and are the primary, absolute and unconditional obligations of such
Subsidiary Guarantor, irrespective of the value, genuineness, validity,
legality, regularity or enforceability or lack thereof of any part of the
Guaranteed Obligations or any agreement or instrument relating to the Guaranteed
Obligations or this Guaranty, or the existence of any indemnities with respect
to the existence of any other guarantee of or security for any of the Guaranteed
Obligations, or any substitution, release or exchange of any other guarantee of
or security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 3 that the obligations
of each Subsidiary Guarantor hereunder shall be irrevocable, primary, absolute
and unconditional under any and all circumstances.

(b) Each Subsidiary Guarantor hereby expressly waives notice of acceptance of
and reliance upon this Guaranty, diligence, presentment, demand of payment or
performance, protest and all other notices (except as otherwise provided for in
Section 1) whatsoever, any requirement that the Holders exhaust any right, power
or remedy or proceed against the Company or against any other Person under any
other guarantee of, or security for, or any other agreement, regarding

 

- 5 -



--------------------------------------------------------------------------------

any of the Guaranteed Obligations. Each Subsidiary Guarantor further agrees
that, subject solely to the requirement of making demands under Section 1, the
occurrence of any event or other circumstance that might otherwise vary the risk
of the Company or such Subsidiary Guarantor or constitute a defense (legal or
equitable) available to, or a discharge of, or a counterclaim or right of
set-off by, the Company or such Subsidiary Guarantor (other than the full and
indefeasible due payment and performance of the Guaranteed Obligations), shall
not affect the liability of such Subsidiary Guarantor hereunder.

(c) The obligations of each Subsidiary Guarantor under this Guaranty are not
subject to any counterclaim, set-off, deduction, diminution, abatement,
recoupment, suspension, deferment or defense based upon any claim such
Subsidiary Guarantor or any other Person may have against the Company, any
Holder or any other Person, and shall remain in full force and effect without
regard to, and shall not be released, discharged or in any way affected by, any
circumstances or condition whatsoever (whether or not such Subsidiary Guarantor
or the Company shall have any knowledge or notice thereof), including:

(i) any renewal, extension, modification, increase, decrease, alteration or
rearrangement of all or any part of the Guaranteed Obligations or any instrument
executed in connection therewith, or any contract or understanding with the
Company, the Holders, or any of them, or any other Person, pertaining to the
Guaranteed Obligations;

(ii) any adjustment, indulgence, forbearance or compromise that might be granted
or given by any Holder to the Company or any other Person liable on the
Guaranteed Obligations, or the failure of any Holder to assert any claim or
demand or to exercise any right or remedy against the Company or any other
Person under the provisions of the Note Purchase Agreement, the Notes or
otherwise; or any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, the Note Purchase Agreement, the
Notes, any guarantee or any other agreement;

(iii) the insolvency, bankruptcy arrangement, adjustment, composition,
liquidation, disability, dissolution or lack of power of the Company or any
other Person at any time liable for the payment of all or part of the Guaranteed
Obligations; or any dissolution of the Company or any other such Person, or any
change, restructuring or termination of the existence of the Company or any
other such Person, or any sale, lease or transfer of any or all of the assets of
the Company or any other such Person, or any change in the shareholders,
partners, or members of the Company or any other such Person; or any default,
failure or delay, willful or otherwise, in the performance of the Guaranteed
Obligations;

(iv) the invalidity, illegality or unenforceability of all or any part of the
Guaranteed Obligations, or any document or agreement executed in connection with
the Guaranteed Obligations, for any reason whatsoever, including the fact that
the Guaranteed Obligations, or any part thereof, exceed the amount permitted by
law, the act of creating the Guaranteed Obligations or any part is ultra vires,
the officers or

 

- 6 -



--------------------------------------------------------------------------------

representatives executing the documents or otherwise creating the Guaranteed
Obligations acted in excess of their authority, the Guaranteed Obligations
violate applicable usury laws, the Company or any other Person has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially uncollectible from the
Company or any other Person, the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible, legally
impossible or unenforceable, or the documents or instruments pertaining to the
Guaranteed Obligations have been forged or otherwise are irregular or not
genuine or authentic;

(v) any full or partial release of the liability of the Company on the
Guaranteed Obligations or any part thereof, of any co-guarantors, or of any
other Person now or hereafter liable, whether directly or indirectly, jointly,
severally, or jointly and severally, to pay, perform, guarantee or assure the
payment of the Guaranteed Obligations or any part thereof, it being recognized,
acknowledged and agreed by each Subsidiary Guarantor that such Subsidiary
Guarantor may be required to pay the Guaranteed Obligations in full without
assistance or support of any other Person, and such Subsidiary Guarantor has not
been induced to enter into this Guaranty on the basis of a contemplation,
belief, understanding or agreement that any parties other than the Company will
be liable to perform the Guaranteed Obligations, or that the Holders will look
to other parties to perform the Guaranteed Obligations;

(vi) the taking or accepting of any other security, collateral or guaranty, or
other assurance of payment, for all or any part of the Guaranteed Obligations;

(vii) any release, surrender, exchange, subordination, deterioration, waste,
loss or impairment (including negligent, unreasonable or unjustifiable
impairment) of any collateral, property or security, at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Guaranteed Obligations;

(viii) the failure of any Holder or any other Person to exercise diligence or
reasonable care in the preservation, protection, enforcement, sale or other
handling or treatment of all or any part of such collateral, property or
security;

(ix) the fact that any collateral, security, security interest or lien
contemplated or intended to be given, created or granted as security for the
repayment of the Guaranteed Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other security
interest or lien, it being recognized and agreed by each Subsidiary Guarantor
that such Subsidiary Guarantor is not entering into this Guaranty in reliance
on, or in contemplation of the benefits of, the validity, enforceability,
collectibility or value of any of the collateral;

 

- 7 -



--------------------------------------------------------------------------------

(x) any payment by the Company to any Holder being held to constitute a
preference under any Fraudulent Conveyance Law, or for any reason any Holder
being required to refund such payment or pay such amount to the Company or
someone else;

(xi) any other action taken or omitted to be taken with respect to the
Guaranteed Obligations, or the security and collateral therefor, whether or not
such action or omission prejudices such Subsidiary Guarantor or increases the
likelihood that such Subsidiary Guarantor will be required to pay the Guaranteed
Obligations pursuant to the terms hereof, it being the unambiguous and
unequivocal intention of such Subsidiary Guarantor that it shall be obligated to
pay the Guaranteed Obligations when due, notwithstanding any occurrence,
circumstance, event, action or omission whatsoever, whether or not contemplated,
and whether or not otherwise or particularly described herein, except for the
full and final payment and satisfaction of the Guaranteed Obligations in cash;

(xii) the fact that all or any of the Guaranteed Obligations cease to exist by
operation of law, including by way of a discharge, limitation or tolling thereof
under applicable bankruptcy laws;

(xiii) any other circumstance (including any statute of limitations) that might
in any manner or to any extent otherwise constitute a defense available to, vary
the risk of, or operate as a discharge of, the Company or any Person as a matter
of law or equity;

(xiv) any merger or consolidation of the Company or any Subsidiary Guarantor
into or with any other Person or any sale, lease or transfer of any of the
assets of the Company to any other Person;

(xv) any change in the ownership of any shares of capital stock of the Company,
or any change in the relationship between the Company and such Subsidiary
Guarantor or any termination of any such relationship;

(xvi) any default, failure or delay, willful or otherwise, in the performance by
the Company, any Subsidiary Guarantor or any other Person of any obligations of
any kind or character whatsoever under the Note Purchase Agreement or any other
agreement;

(xvii) any Subsidiary Guarantor or any other Person to any other Person, or any
change in the ownership of any shares or partnership interests of the Company,
any Subsidiary Guarantor or any other Person;

(xviii) in respect of the Company, any Subsidiary Guarantor or any other Person,
any change of circumstances, whether or not foreseen or foreseeable, whether or
not imputable to the Company, any Subsidiary Guarantor or any other Person, or
other impossibility of performance through fire, explosion, accident, labor
disturbance, floods, droughts, embargoes, wars (whether or not declared), civil
commotion, acts of God or the public enemy, delays or failure of suppliers or
carriers, inability to obtain materials,

 

- 8 -



--------------------------------------------------------------------------------

action of any Federal or state regulatory body or agency, change of law or any
other causes affecting performance, or any other force majeure, whether or not
beyond the control of the Company, any Subsidiary Guarantor or any other Person
and whether or not of the kind hereinbefore specified; or

(xix) any other occurrence, circumstance, or event whatsoever, whether similar
or dissimilar to the foregoing, whether foreseen or unforeseen, and any other
circumstance which might otherwise constitute a legal or equitable defense or
discharge of the liabilities of a guarantor or surety or which might otherwise
limit recourse against such Subsidiary Guarantor;

provided that the specific enumeration of the above-mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
Guaranty and the parties hereto that the obligations of each Subsidiary
Guarantor shall be absolute and unconditional and shall not be discharged,
impaired or varied except by the payment and performance of all obligations of
the Company under the Note Purchase Agreement and the Notes in accordance with
their respective terms as each may be amended or modified from time to time.
Without limiting the foregoing, it is understood that repeated and successive
demands may be made and recoveries may be had hereunder as and when, from time
to time, the Company or any Subsidiary Guarantor shall default under or in
respect of the terms of the Note Purchase Agreement and that notwithstanding
recovery hereunder for or in respect of any given default or defaults by the
Company or any Subsidiary Guarantor under the Note Purchase Agreement, this
Guaranty shall remain in full force and effect and shall apply to each and every
subsequent default. All waivers herein contained shall be without prejudice to
the Holders at their respective options to proceed against the Company, any
Subsidiary Guarantor or other Person, whether by separate action or by joinder.

(d) Each Subsidiary Guarantor hereby consents and agrees that any Holder or
Holders from time to time, with or without any further notice to or assent from
any other Subsidiary Guarantor may, without in any manner affecting the
liability of any Subsidiary Guarantor under this Guaranty, and upon such terms
and conditions as any such Holder or Holders may deem advisable:

(i) extend in whole or in part (by renewal or otherwise), modify, change,
compromise, release or extend the duration of the time for the performance or
payment of any debt, liability or obligation of the Company or any Subsidiary
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligations of the Company on the Note Purchase Agreement or the
Notes, or waive any Default or Event of Default with respect thereto, or waive,
modify, amend or change any provision of any other agreement or waive this
Guaranty; or

(ii) sell, release, surrender, modify, impair, exchange or substitute any and
all property, of any nature and from whomsoever received, held by, or for the
benefit of, any such Holder as direct or indirect security for the payment or
performance of any debt, liability or obligation of the Company, any Subsidiary
Guarantor or of any other Person secondarily or otherwise liable for any debt,
liability or obligation of the Company on the Note Purchase Agreement or the
Notes; or

 

- 9 -



--------------------------------------------------------------------------------

(iii) settle, adjust or compromise any claim of the Company or any Subsidiary
Guarantor against any other Person secondarily or otherwise liable for any debt,
liability or obligation of the Company on the Note Purchase Agreement or the
Notes; or

(iv) purchase Additional Notes form time to time from the Company pursuant to
the terms and provisions of the Note Purchase Agreement.

Each Subsidiary Guarantor hereby ratifies and confirms any such extension,
renewal, change, sale, release, waiver, surrender, exchange, modification,
amendment, impairment, substitution, settlement, adjustment, compromise or
purchase Additional Notes and that the same shall be binding upon it, and hereby
waives, to the fullest extent permitted by law, any and all defenses,
counterclaims or offsets which it might or could have by reason thereof, it
being understood that such Subsidiary Guarantor shall at all times be bound by
this Guaranty and remain liable hereunder.

(e) All rights of any Holder may be transferred or assigned at any time in
accordance with the Note Purchase Agreement and shall be considered to be
transferred or assigned at any time or from time to time upon the transfer of
such Note in accordance with the Note Purchase Agreement without the consent of
or notice to the Subsidiary Guarantors under this Guaranty.

(f) No Holder shall be under any obligation: (i) to marshal any assets in favor
of the Subsidiary Guarantors or in payment of any or all of the liabilities of
the Company or any Subsidiary Guarantor under or in respect of the Notes or the
obligations of the Company and the Subsidiary Guarantors under the Note Purchase
Agreement or (ii) to pursue any other remedy that the Subsidiary Guarantors may
or may not be able to pursue themselves and that may lighten the Subsidiary
Guarantors’ burden, any right to which each Subsidiary Guarantor hereby
expressly waives.

SECTION 4. FULL RECOURSE OBLIGATIONS; PARI PASSU RANKING.

Subject to the Maximum Guaranteed Amount specified above, the obligations of
each Subsidiary Guarantor set forth herein constitute the full recourse
obligations of such Subsidiary Guarantor enforceable against it to the full
extent of all its assets and properties.

The respective obligations under this Guaranty of the Subsidiary Guarantors are
and at all times shall remain direct and unsecured obligations of the Subsidiary
Guarantors ranking pari passu as against the assets of the Subsidiary Guarantors
without any preference among themselves and pari passu with all other present
and future unsecured Indebtedness (actual or contingent) of the Subsidiary
Guarantors which is not expressed to be subordinate or junior in rank to any
other unsecured Indebtedness of the Subsidiary Guarantors.

 

- 10 -



--------------------------------------------------------------------------------

SECTION 5. WAIVER.

Each Subsidiary Guarantor unconditionally waives, to the extent permitted by
applicable law:

(a) notice of any of the matters referred to in Section 3;

(b) notice to such Subsidiary Guarantor of the incurrence of any of the
Guaranteed Obligations, notice to such Subsidiary Guarantor of any breach or
default by the Company or such Subsidiary Guarantor with respect to any of the
Guaranteed Obligations or any other notice that may be required, by statute,
rule of law or otherwise, to preserve any rights of any Holder against such
Subsidiary Guarantor;

(c) presentment to the Company or such Subsidiary Guarantor or of payment from
the Company or such Subsidiary Guarantor with respect to any Note or other
Guaranteed Obligation or protest for nonpayment or dishonor;

(d) any right to the enforcement, assertion, exercise or exhaustion by any
Holder of any right, power, privilege or remedy conferred in any Note, the Note
Purchase Agreement or otherwise;

(e) any requirement of diligence on the part of any Holder;

(f) any requirement to mitigate the damages resulting from any default under the
Notes or the Note Purchase Agreement;

(g) any notice of any sale, transfer or other disposition of any right, title to
or interest in any Note or other Guaranteed Obligation by any Holder, assignee
or participant thereof, or in the Note Purchase Agreement;

(h) any release of any Subsidiary Guarantor from its obligations hereunder
resulting from any loss by it of its rights of subrogation hereunder; and

(i) any other circumstance whatsoever which might otherwise constitute a legal
or equitable discharge, release or defense of a guarantor or surety or which
might otherwise limit recourse against such Subsidiary Guarantor.

SECTION 6. WAIVER OF SUBROGATION.

Notwithstanding any payment or payments made by any Subsidiary Guarantor
hereunder, or any application by any Holder of any security or of any credits or
claims, no Subsidiary Guarantor will assert or exercise any rights of any Holder
or of such Subsidiary Guarantor against the Company to recover the amount of any
payment made by such Subsidiary Guarantor to any Holder hereunder by way of any
claim, remedy or subrogation, reimbursement, exoneration, contribution,
indemnity, participation or otherwise arising by contract, by statute,

 

- 11 -



--------------------------------------------------------------------------------

under common law or otherwise, and such Subsidiary Guarantor shall not have any
right of recourse to or any claim against assets or property of the Company, in
each case unless and until the Guaranteed Obligations have been paid in full.
Until such time (but not thereafter), each Subsidiary Guarantor hereby expressly
waives any right to exercise any claim, right or remedy which such Subsidiary
Guarantor may now have or hereafter acquire against the Company or any other
Subsidiary Guarantor that arises under the Notes, the Note Purchase Agreement or
from the performance by any Subsidiary Guarantor of the guaranty hereunder
including any claim, remedy or right of subrogation, reimbursement, exoneration,
contribution, indemnification or participation in any claim, right or remedy of
any Holder against the Company or any Subsidiary Guarantor, or any security that
any Holder now has or hereafter acquires, whether or not such claim, right or
remedy arises in equity, under contract, by statute, under common law or
otherwise. If any amount shall be paid to a Subsidiary Guarantor by the Company
or another Subsidiary Guarantor after payment in full of the Guaranteed
Obligations, and all or any portion of the Guaranteed Obligations shall
thereafter be reinstated in whole or in part and any Holder is required to repay
any sums received by any of them in payment of the Guaranteed Obligations, this
Guaranty shall be automatically reinstated and such amount shall be held in
trust for the benefit of the Holders and shall forthwith be paid to the Holders
to be credited and applied to the Guaranteed Obligations, whether matured or
unmatured. The provisions of this paragraph shall survive the termination of
this Guaranty, and any satisfaction and discharge of the Company by virtue of
any payment, court order or any Federal or state law.

SECTION 7. SUBORDINATION.

If any Subsidiary Guarantor is or becomes the holder of any indebtedness payable
by the Company or another Subsidiary Guarantor, each Subsidiary Guarantor hereby
subordinates all such indebtedness owing to it from the Company or such other
Subsidiary Guarantor to all indebtedness of the Company to the Holders, and
agrees that, during the continuance of any Event of Default, it shall not accept
any payment on the same until payment in full of the Guaranteed Obligations and
shall in no circumstance whatsoever attempt to set-off or reduce any obligations
hereunder because of such indebtedness. If any amount shall nevertheless be paid
in violation of the foregoing to a Subsidiary Guarantor by the Company or
another Subsidiary Guarantor prior to payment in full of the Guaranteed
Obligations, such amount shall be held in trust for the benefit of the Holders
and shall forthwith be paid to the Holders to be credited and applied to the
Guaranteed Obligations, whether matured or unmatured.

SECTION 8. EFFECT OF BANKRUPTCY PROCEEDINGS, ETC.

(a) If after receipt of any payment of, or proceeds of any security applied (or
intended to be applied) to the payment of all or any part of, the Guaranteed
Obligations, any Holder is for any reason compelled to surrender or voluntarily
surrenders (under circumstances in which it believes it could reasonably be
expected to be so compelled if it did not voluntarily surrender), such payment
or proceeds to any Person (i) because such payment or application of proceeds is
or may be avoided, invalidated, declared fraudulent, set aside, determined to be
void or voidable as a preference, fraudulent conveyance, fraudulent transfer,
impermissible set-off or a diversion of trust funds or (ii) for any other
similar reason, including, without limitation, (x) any judgment,

 

- 12 -



--------------------------------------------------------------------------------

decree or order of any court or administrative body having jurisdiction over any
Holder or any of their respective properties or (y) any settlement or compromise
of any such claim effected by any Holder with any such claimant (including the
Company), then the Guaranteed Obligations or part thereof intended to be
satisfied shall be reinstated and continue, and this Guaranty shall continue in
full force as if such payment or proceeds had not been received, notwithstanding
any revocation thereof or the cancellation of any Note or any other instrument
evidencing any Guaranteed Obligations or otherwise, and the Subsidiary
Guarantors, jointly and severally, shall be liable to pay the Holders, and
hereby do indemnify the Holders and hold them harmless for, the amount of such
payment or proceeds so surrendered and all expenses (including reasonable
attorneys’ fees, court costs and expenses attributable thereto) incurred by any
Holder in defense of any claim made against any of them that any payment or
proceeds received by any Holder in respect of all or part of the Guaranteed
Obligations must be surrendered. The provisions of this paragraph shall survive
the termination of this Guaranty, and any satisfaction and discharge of the
Company by virtue of any payment, court order or any Federal or state law.

(b) If an event permitting the acceleration of the maturity of any of the
Guaranteed Obligations shall at any time have occurred and be continuing, and
such acceleration shall at such time be prevented by reason of the pendency
against the Company or any other Person of any case or proceeding contemplated
by Section 8(a) hereof, then, for the purpose of defining the obligation of any
Subsidiary Guarantor under this Guaranty, the maturity of the principal amount
of the Guaranteed Obligations shall be deemed to have been accelerated with the
same effect as if an acceleration had occurred in accordance with the terms of
such Guaranteed Obligations, and such Subsidiary Guarantor shall forthwith pay
such principal amount, all accrued and unpaid interest thereon, and all other
Guaranteed Obligations, due or that would have become due but for such case or
proceeding, without further notice or demand.

SECTION 9. TERM OF GUARANTY.

This Guaranty and all guarantees, covenants and agreements of each Subsidiary
Guarantor contained herein shall continue in full force and effect and shall not
be discharged until such time as all of the principal of and interest on the
Notes, the other Guaranteed Obligations and other independent payment
obligations of such Subsidiary Guarantor under this Guaranty shall be paid in
cash and performed in full, and all of the agreements of each of the other
Subsidiary Guarantors hereunder shall be duly paid in cash and performed in
full.

SECTION 10. CONTRIBUTION.

In order to provide for just and equitable contribution among the Subsidiary
Guarantors, each Subsidiary Guarantor agrees that, to the extent any Subsidiary
Guarantor makes any payment hereunder on any date which, when added to all
preceding payments made by such Subsidiary Guarantor hereunder, would result in
the aggregate payments by such Subsidiary Guarantor hereunder exceeding its
Percentage (as defined below) of all payments then or theretofore made by all
Subsidiary Guarantors hereunder, such Subsidiary Guarantor shall have a right of
contribution against each other Subsidiary Guarantor whose aggregate payments
then or theretofore made hereunder are less than its Percentage of all payments
by all Subsidiary Guarantors then or theretofore made hereunder, in an amount
such that, after giving effect to any

 

- 13 -



--------------------------------------------------------------------------------

such contribution rights, each Subsidiary Guarantor will have paid only its
Percentage of all payments by all Subsidiary Guarantors then or theretofore made
hereunder. A Subsidiary Guarantor’s “Percentage” on any date shall mean the
percentage obtained by dividing (a) the Adjusted Net Assets of such Subsidiary
Guarantor on such date by (b) the sum of the Adjusted Net Assets of all
Subsidiary Guarantors on such date. “Adjusted Net Assets” means, for each
Subsidiary Guarantor on any date, the lesser of (i) the amount by which the fair
value of the property of such Subsidiary Guarantor exceeds the total amount of
liabilities, including contingent liabilities, but excluding liabilities under
this Guaranty, of such Subsidiary Guarantor on such date and (ii) the amount by
which the present fair salable value of the assets of such Subsidiary Guarantor
on such date exceeds the amount that will be required to pay the probable
liability of such Subsidiary Guarantor on its debts, excluding debt in respect
of this Guaranty, as they become absolute and matured.

SECTION 11. LIMITATION OF LIABILITY.

Each Subsidiary Guarantor hereby confirms that it is the intention of such
Subsidiary Guarantor that the guarantee by such Subsidiary Guarantor pursuant to
this Guaranty not constitute a fraudulent transfer or conveyance for purposes of
Title 11 of the United States Code, the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act or any similar applicable Federal or state law
(all such statutes and laws are collectively referred to as “Fraudulent
Conveyance Laws”). To effectuate the foregoing intention, each Subsidiary
Guarantor hereby irrevocably agrees that the obligations of such Subsidiary
Guarantor under this Guaranty shall be limited to the amount as will, after
giving effect to all rights to receive any collections from or payments by or on
behalf of any other Subsidiary Guarantor in respect of the obligations of such
other Subsidiary Guarantor pursuant to Section 10 hereof, result in the
obligations of such Subsidiary Guarantor under this Guaranty not constituting
such a fraudulent transfer or conveyance. In the event that the liability of any
Subsidiary Guarantor hereunder is limited pursuant to this Section 11 to an
amount that is less than the total amount of the Guaranteed Obligations, then it
is understood and agreed that the portion of the Guaranteed Obligations for
which such Subsidiary Guarantor is liable hereunder shall be the last portion of
the Guaranteed Obligations to be repaid.

SECTION 12. NEGATIVE PLEDGE.

Except as permitted under Section 10.4 of the Note Purchase Agreement, no
Subsidiary Guarantor will create any Lien on its assets to any other Person
during the pendency of this Guaranty except for Liens permitted by Section 10.4
of the Note Purchase Agreement.

SECTION 13. SUPPLEMENTAL AGREEMENT.

Upon execution and delivery by a Subsidiary of a Supplemental Agreement
substantially in the form of Exhibit A hereto, such Subsidiary shall become a
Subsidiary Guarantor hereunder with the same force and effect as if originally
named as a Subsidiary Guarantor herein. The

 

- 14 -



--------------------------------------------------------------------------------

execution and delivery of any such instrument shall not require the consent of
any other Subsidiary Guarantor hereunder. The rights and obligations of each
Subsidiary Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary Guarantor as a party to this
Guaranty.

SECTION 14. DEFINITIONS AND TERMS GENERALLY.

(a) Unless otherwise defined herein, capitalized terms defined in the Note
Purchase Agreement are used herein as defined therein. In addition, the
following terms shall have the following meanings.

“Adjusted Net Assets” has the meaning specified in Section 10 hereof.

“Fraudulent Conveyance Laws” has the meaning specified in Section 11 hereof.

“Guaranteed Obligations” has the meaning specified in Section 1 hereof.

“Guaranty” has the meaning specified in the introduction hereto.

“Holders” has the meaning specified in the introduction hereto.

“Material Adverse Effect” means a material adverse effect (a) on the business,
financial condition, operations or Properties of a Subsidiary Guarantor taken as
a whole or (b) on its ability to perform its obligations hereunder.

“Maximum Guaranteed Amount” shall mean, for each Subsidiary Guarantor, the
maximum amount which any Subsidiary Guarantor could pay under this Guaranty
without having such payment set aside as a fraudulent transfer or conveyance or
similar action under Fraudulent Conveyance Law.

“Note Purchase Agreement” has the meanings specified in the Recitals hereto.

“Notes” has the meaning specified in the Recitals hereto.

“Percentage” has the meaning specified in Section 10 hereof.

“Required Holders” is has the meaning specified in the Note Purchase Agreement.

“Subsidiary Guarantor” has the meaning specified in the introduction hereto.

(b) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Guaranty unless the context shall otherwise require.

 

- 15 -



--------------------------------------------------------------------------------

SECTION 15. NOTICES.

All notices under the terms and provisions hereof shall be in writing (with
charges prepaid), and shall be delivered or sent by hand, by telecopy, by
express courier service or by registered or certified mail, return receipt
requested, postage prepaid, addressed,

(a) if to any Holder, at the address set forth in the Note Purchase Agreement,
or at such other address as any such Holder shall from time to time designate to
the Company,

(b) if to a Subsidiary Guarantor, at the address of the Company as set forth in
the Note Purchase Agreement or at such other address as such Subsidiary
Guarantor shall from time to time designate in writing to each Holder.

A notice or communication shall be deemed to have been duly given and effective:

 

  (a) when delivered (whether or not accepted), if personally delivered;

 

  (b) five business days after being deposited in the mail, postage prepaid, if
delivered by first-class mail (whether or not accepted);

 

  (c) when sent, if sent via facsimile;

 

  (d) when delivered if sent by registered or certified mail (whether or not
accepted); and

 

  (e) on the next Business Day if timely delivered by an overnight air courier,
with charges prepaid (whether or not accepted).

SECTION 16. AMENDMENTS, ETC.

No amendment, alteration, modification or waiver of any term or provision of
this Guaranty, nor consent to any departure by any Subsidiary Guarantor
therefrom, shall in any event be effective unless the same shall be in writing
and consented to by the Required Holders provided, however, that any amendment,
alteration, modification or waiver of the terms and conditions contained in
Section 1 hereof shall require consent from all Holders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

SECTION 17. CONSENT TO JURISDICTION; SERVICE OF PROCESS.

(a) Each Subsidiary Guarantor irrevocably submits to the nonexclusive in
personam jurisdiction of any New York State or federal court sitting in New York
City, over any suit, action or proceeding arising out of or relating to this
Guaranty or the Notes. To the fullest extent it may effectively do so under
applicable law, each Subsidiary Guarantor irrevocably waives and

 

- 16 -



--------------------------------------------------------------------------------

agrees not to assert, by way of motion, as a defense or otherwise, any claim
that it is not subject to the in personam jurisdiction of any such court, any
objection that it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding brought in any such court and any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.

(b) Each Subsidiary Guarantor agrees, to the fullest extent it may effectively
do so under applicable law, that a final judgment in any suit, action or
proceeding of the nature referred to in paragraph (a) of this Section 17 brought
in any such court shall be conclusive and binding upon such party, subject to
rights of appeal and may be enforced in the courts of the United States of
America or the State of New York (or any other courts to the jurisdiction of
which such party is or may be subject) by a suit upon such judgment.

(c) Each Subsidiary Guarantor consents to process being served in any suit,
action or proceeding of the nature referred to in paragraph (a) of this
Section 17 by mailing a copy thereof by registered or certified mail, postage
prepaid, return receipt requested, to the address of each Subsidiary Guarantor
specified in Section 15 or at such other address of which you shall then have
been notified pursuant to said Section or to any agent for service of process
appointed pursuant to the provisions of Section 27. Each Subsidiary Guarantor
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the full extent permitted by law, be taken and held to be valid
personal service upon and personal delivery to such party. Notices hereunder
shall be conclusively presumed received as evidenced by a delivery receipt
furnished by the United States Postal Service or any reputable commercial
delivery service.

(d) Nothing in this Section 17 shall affect the right of any holder of Notes to
serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against any Subsidiary
Guarantor in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

SECTION 18. WAIVER OF JURY TRIAL.

EACH SUBSIDIARY GUARANTOR AND BY ITS ACCEPTANCE HEREOF EACH HOLDER, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IRREVOCABLY AND UNCONDITIONALLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LEGAL OR EQUITABLE ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE NOTE PURCHASE
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY OR THE SUBJECT
MATTER OF ANY OF THE FOREGOING.

SECTION 19. SURVIVAL.

All warranties, representations and covenants made by each Subsidiary Guarantor
herein or in any written certificate or other instrument required to be
delivered by it or on its behalf hereunder or under the Note Purchase Agreement
shall be considered to have been relied upon by the Holders and shall survive
the execution and delivery of this Guaranty, regardless of any investigation
made by any Holder or on such Holder’s behalf. All statements in any such
certificate or other instrument shall constitute warranties and representations
by such Subsidiary Guarantor hereunder.

 

- 17 -



--------------------------------------------------------------------------------

SECTION 20. SEVERABILITY.

Any provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. To the extent permitted by applicable law, each Subsidiary
Guarantor hereby waives any provision of law that renders any provisions hereof
prohibited or unenforceable in any respect.

SECTION 21. SUCCESSORS AND ASSIGNS.

The terms of this Guaranty shall be binding upon each Subsidiary Guarantor and
its successors and assigns and shall inure to the benefit of the Holders and
their respective successors and assigns.

SECTION 22. TABLE OF CONTENTS; HEADINGS.

The section and paragraph headings in this Guaranty and the table of contents
are for convenience of reference only and shall not modify, define, expand or
limit any of the terms or provisions hereof, and all references herein to
numbered sections, unless otherwise indicated, are to sections in this Guaranty.

SECTION 23. COUNTERPARTS.

This Guaranty may be executed in any number of counterparts, each of which shall
be an original, but all of which together shall constitute one instrument.

SECTION 24. GOVERNING LAW.

This Guaranty shall in all respects be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
regard to the conflicts of laws principles of such state.

SECTION 25. RELEASE.

Notwithstanding any other provision hereof to the contrary, including without
limitation Section 3(c)(v), 3(c)(xiv), 3(c)(xv) and Section 9, a Subsidiary
Guarantor shall be released from its guaranty hereunder pursuant to and in
accordance with Section 2.3(b) of the Note Purchase Agreement.

 

- 18 -



--------------------------------------------------------------------------------

SECTION 26. COVENANT COMPLIANCE.

Each Subsidiary Guarantor agrees to comply with each of the covenants contained
herein and in the Note Purchase Agreement that imposes or purports to impose, by
reference to such Subsidiary Guarantor, express or otherwise, through agreements
with the Company, restrictions or obligations on such Subsidiary Guarantor.

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party hereto has caused this Guaranty to be duly
executed as of the date first above written.

 

AMERICROWN SERVICE CORPORATION

EVENT EQUIPMENT LEASING, LLC

KANSAS SPEEDWAY CORPORATION

MOTORSPORTS ACCEPTANCE CORPORATION

HOMESTEAD¨MIAMI SPEEDWAY, LLC

By:   /s/ Daniel W. Houser   Name: Daniel W. Houser   Title: Treasurer

THE CALIFORNIA SPEEDWAY CORPORATION

CHICAGO HOLDINGS, INC.

DAYTONA INTERNATIONAL SPEEDWAY, LLC

MICHIGAN INTERNATIONAL SPEEDWAY, INC.

MARTINSVILLE INTERNATIONAL, INC.

THE MOTORSPORTS ALLIANCE, LLC

PHOENIX SPEEDWAY CORP.

RICHMOND INTERNATIONAL RACEWAY, INC.

RACEWAY ASSOCIATES, LLC

TALLADEGA SUPERSPEEDWAY, LLC

By:   /s/ Brett M. Scharback   Name: Brett M. Scharback   Title: Assistant
Secretary ISC.COM, LLC By:   /s/ Brett M. Scharback   Name: Brett M. Scharback  
Title: Secretary

 

- 20 -



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUPPLEMENTAL AGREEMENT

SUPPLEMENTAL AGREEMENT dated as of                    ,             from
                    , a                  corporation (the “New Subsidiary”), for
the benefit of the Holders (as defined in the Guaranty referred to below).
Capitalized terms used herein without definition shall have the respective
meanings ascribed thereto in the Subsidiary Guaranty Agreement, dated as
of                    , 20         (the “Guaranty”), from each of the
Subsidiaries signatory thereto and such other Subsidiaries as shall become
parties thereto in accordance therewith, for the benefit of the Holders (as such
term is defined in such Guaranty).

WHEREAS, International Speedway Corporation, a Florida corporation (the
“Company”), has issued and sold $100,000,000 3.95% Series 2012A Senior Notes due
September 13, 2024 (the “Series 2012A Notes”), pursuant to the Note Purchase
Agreement, dated as of September 13, 2012 (as amended, modified or supplemented
from time to time, the “Note Purchase Agreement”) among the Company and the
purchasers named therein.

WHEREAS, the Company is authorized to issue Additional Notes (as such term is
defined in the Note Purchase Agreement) of one or more separate series from time
to time in an aggregate principal amount not to exceed $400,000,000 pursuant to
Section 2.2 of the Note Purchase Agreement.

WHEREAS, the Additional Notes together with the Series 2012A Notes are
collectively referred to as the “Notes”.

WHEREAS, the New Subsidiary is a Subsidiary of the Company.

WHEREAS, certain of the existing Subsidiaries of the Company have entered into
the Guaranty.

WHEREAS, the Note Purchase Agreement requires that certain Subsidiaries become
party to the Guaranty (as a Subsidiary Guarantor).

WHEREAS, the New Subsidiary acknowledges that it will derive substantial
benefits from the issuance of the Notes.

WHEREAS, the Guaranty specifies that additional Subsidiaries may become
Subsidiary Guarantors under such Guaranty by execution and delivery of an
instrument in the form of this Agreement. The undersigned Subsidiary is
executing this Agreement in accordance with the requirements of the Note
Purchase Agreement in order to become a Subsidiary Guarantor under the Guaranty
as consideration for the Notes previously purchased.



--------------------------------------------------------------------------------

NOW, THEREFORE, the New Subsidiary Guarantor agrees as follows:

Section 1. Guaranty. In accordance with Section 13 of the Guaranty, the New
Subsidiary by its signature hereto shall become a Subsidiary Guarantor under
such Guaranty with the same force and effect as if originally named therein as a
Subsidiary Guarantor and the New Subsidiary hereby (a) agrees to all the terms
and provisions of such Guaranty applicable to it as a Subsidiary Guarantor
thereunder, (b) represents and warrants that the representations and warranties
made by it as a Subsidiary Guarantor are true and correct on and as of the date
hereof with the same effect as though made on and as of the date hereof,
(c) acknowledges receipt of a copy of and agrees to be obligated and bound by
the terms of such Guaranty, and (d) agrees that each reference to a “Subsidiary
Guarantor” in such Guaranty shall be deemed to include the New Subsidiary.

Section 2. Enforceability. The New Subsidiary hereby represents and warrants
that this Agreement has been duly authorized, executed and delivered by the New
Subsidiary and constitutes a legal, valid and binding obligation of the New
Subsidiary enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the applicability of creditors’ rights
generally and by equitable principles of general applicability (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 3. Effect on Guaranty. Except as expressly supplemented hereby, the
Guaranty shall continue in full force and effect.

Section 4. GOVERNING LAW. THIS AGREEMENT SHALL IN ALL RESPECTS BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES OF SUCH STATE.

Section 5. Savings Clause. To the fullest extent permitted under applicable law,
in the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect with respect to
the New Subsidiary, no party hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, and the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired. The
parties shall endeavor in good-faith negotiations to replace any invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 6. Notices. All communications to the New Subsidiary shall be given to
it at the address or telecopy number set forth under its signature hereto.

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has duly executed this Agreement as of
the day and year first above written.

 

[NEW SUBSIDIARY] By:       Name:   Title:   Address:   Telecopy:

 

- 3 -